Case 1:19-cv-00238-MJT-KFG Document 7 Filed 06/05/20 Page 1 of 2 PageID #: 18



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION


JONATHAN RAY WILLIFORD                           §

VS.                                              §           CIVIL ACTION NO. 1:19-CV-238

OFFICE OF THE COUNTY ATTORNEY,                   §
HARDIN COUNTY

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Petitioner Jonathan Ray Williford, proceeding pro se, filed this petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241.

       The Court ordered that this matter be referred to the Honorable Keith F. Giblin, United States

Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of

this Court. The magistrate judge recommends dismissing the petition without prejudice pursuant to

Federal Rule of Civil Procedure 41(b).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties. Proper notice was given to the petitioner at his last known address. See FED. R. CIV. P.

5(b)(2)(c). However, the petitioner’s copy of the Report and Recommendation was returned to the

Court as unclaimed. It is unclear whether the petitioner’s address has changed or if he is refusing

to accept mail from the Court. In the event that the petitioner’s address has changed, he has failed

to notify the Court in contravention of Local Rule CV-11(d). Regardless of the reason for the
Case 1:19-cv-00238-MJT-KFG Document 7 Filed 06/05/20 Page 2 of 2 PageID #: 19



unclaimed mail, the Court is unable to proceed with this petition without the petitioner’s

participation.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct,

and the report of the magistrate judge (document no. 5) is ADOPTED. A final judgment will be

entered in this case in accordance with the magistrate judge’s recommendation.

                                        SIGNED this 5th day of June, 2020.




                                                                       ____________________________
                                                                       Michael J. Truncale
                                                                       United States District Judge




                                                2
